 

 

Unitid dlalis Vsotrict (our
Duatrict of, (oumactiocl

~

TRE MCPHE RSW. ET AC
o Pia 7 A
. yl
(NED LAMONT, ET BL. he , 13, 2030
. Wfaudoats | d |

Vjotion Ay Qutinvene

(isd Yo. 3°30-CU-0534 (FAA)

oe ~~

Os V4 jocowk, | NERRICk F. TAYLOR, AS & ARLIWOED
The. ach, wun She above copter an (are Oud
“ a de ad oy ten spssanme te
The Fad. A. Cav- VD. jin Otden
ite adkere va, m0 et te 5 0 Se Sha aad
Attachwd onto ( Niction nip 16,3 MAAN 6 ine Yt
Bggaeh datinast)

—

\ .
. . hoo

 

peRrsck J. TH sor. #1 I9953
SCANNE™ at eer ROE ATG
and Emailed wr 7 Mac Doug Lh Ce v nat.
gy it f pages CG
i date initials No. pag 1153 fnad hhiat Lot

Aap faite CT 06080

Py

 

 

 
 

 

[ 9 dco 0 af, Agnyths

“Wes AD Se 8 Ra os the i Qi Hos "4 AL aAy
» rath, ane ald ty 4 he (o raberteer At Wa poutina: t

| (ossatlen a oe pb « 22 “tachod sotth & Ol uing at
Be pel soos eumek, thin Lath Max

Eby? Sek Ruki marked ferwonelinas
hoa

a operon od.

 

Nenramee VW. ox Had? Wen’ Barro
Orrrtn taut Oth nag Baneradl ay: AW four dakurs « nG AMOR Tents é
ANG Ahi von —dtroal 45 Orugkom Oise

tea tpond CT OOS a ovata, CT 0@f05
Ae erence. nel @ Ct. er

, iy ;
7 . - o af 4
ACh

Sereten J on YCO R-

 

 
United Lats luatuct Gut
(sadrik of, (onmactioud

TRE MCPHERSON,ETAC. [a4 No. 5°20-LY-0534 (Bar)

wae Pha aH L : -
}

a a

NED CANONT, ET AC.
.. Dfondowts

 

| yee 13, 2AOGAO

 

Uk point: |  DERRECE I. TAYLOR, Asrpori el

AAD NED tha ~ Poa puerauinal Le Rute le Cb) oh the
ed Ro (ae Pho ruptand tha Lume fp fillers a

OMAN appeal of Sha arttLiomank e \ he ot
(dons Cheers I s She SEABLENRS . dusennuien ate Ad.
athe venue a woman of, Lhe cumaenteorned (Lows ,
Oana uD * re 1d OW evinaly oN; shen pathy (ors (c unrest,
—Cortacteneda hawtd), adie how aeatived 1
vranpoua de ode,

moos Ct. vid

Ve plant) ranged Rg sapunats a nigh (60) day
SUD Comign a} Dinme. AW CU, A bcd to fue GLY |.
Oppood ''} i tha. aloe Coe, Coptunad Me fated dott bamet

Cay uanad oud AX amok Rooleaoe -

 

Pa |
 

 

z Proc lumion

datum H of Le Modprod ett bamanrk Og zeritent
P. j 6
Od Somervell Relvose cay ther Cos Ioroadhs
Ssoaen atote dd. gadlasky ©1 OQ Chorus “Loch
whaodnr. SADLA20 cy Ce QA Soue aan ADLAI LAN)

the abou Capkurd Compllodick .

de ¥ uum don tad. ) bard ALUN The ourk
“4 3 “fF

ECE bu aTam, the (omelet vis ape pinche
“on Ruthaad aby Cook cane ge Motadaly
[boy RP pages tong

hey en co Lay Na. Athen Gta plod jeri the
JRL ay (floes ANWR » Omd J ole inet hae

| i bytes fee de poy the Count ie De. Co 4 hy Tha
al CHARS BL ~ . . a.

Cio.

Hake AR AR. prrsrrs i Aone Aro Kerns us Cth,
Lonmartink Wapatina do (ovectiny ( Hansa 7 bac” )
madre. Ce portinonk Stara Nac yradical hou -
— jel inal odLoned Ad Quannt nhl, rect (dima { dela .
ar pact, ie DRAARLY VLALL dion. the COVID-19 Poudancee.
Own A pro AS ts ia Sbornad whe 4 ARID, prerluatn

Leavy.
. . ~p
attr Regal SRA/NQILD 61 Daoray qeg OP arequachiny

wp Aang asetvnaed. ‘ oO

p a

Oe

 

 
Oe Susidinesd my AG AMO ena oly eet
Ke (loro (sumad. (Me “Rotice” pro wteled
whe he Lone ua. AL OAR Anau cd. \ umnckiurle 4
preagnad p ARID Ke rane Oo AraLp d un beak tle
AbSvz laphiond Cone 4D O0Tiin uy About.

t

Wars WLum Sos Utorerin “)y une Xe Cppinl

ku ttlome a Ue, Oppro priate Letar ran Bd Boule

4 Lae the pokey tang te PAS ride Da Ww won
woh Oo Yaar wonderttowd na 4 du Wak MY barry
Juloaud, Shaky ove She po pakil,

thot du. Adon appcal 5 nmaabe Xo Co ovum wT
tue. QT quant; ; Aboulld Mee a. rworke 6 h the
Credit Coutts venourtes sehen ample areperatisn

om by Auf, io .

Uaaw me question hol He nelice o eattlerand
hauanics aumtan Rule 23C) vnurk pe wed pj eriaed
Ah f wrth he aldo Aga s myn hans te dew Aba thar
ke ae yok. any the dattomt Cone, tte eff eks py the
attlamant Co ald fo rd icant?, AWAY) amg 49 uty
ke ture Dn vnuduied Db sett Seon ut tho wOticg
Dy ap Nn ue And the release ty ro Anroad that
wt. ORAL don 2p peckid to Tire mg ALG Lt,
Oud hn OO Powe Jol eh MOG CK lnpams.

AY

Po. Q

 
 

ne

duction it Cdrguocy O} [. (AAA [i Ctunaal
} é £

7 | | . |
Ree Hh tlonel nig Te ACOS Corcandinsuty to Rude 43

oe vere tad. R, (ado. B. whe da cancel (sreiet ATLL
Cy wid erp Ordon unc Cy Clay Ce na Om pl tonek
pg eg,

ech wn Oth ne " Chars Ca she COPA ES

EN Re FCAG Toccoa HOLDZNGS , Td SECURE Tres

LTLGATION 5°74 £. 3d AF, 35, Fed. Sec. cl. Rep. (cCH)

~P45a%48 Cd (ar 2009)

 

by the roe Coptunsd COAg ( MCPRERSGN Vo CA MONT)
AN NAAR Le C tans Poomrd Ah asoe DOR waned ,
Saquank Ke wre thy Conpland Un roud, ond, os .

“ey As J Cay KD | the abs Lule Dacke | Commrnrttction

Leith OM OThan dion die Wie Phanneys Ad let

hy Crag MOMs eowiked hy Bho LIME out .

3 ious et ben ts Arvrinbh PALAU RQAS duu he eregko
Ae hy Conlon k (Lary Coturnad, Denine hes Any 29, wall,
j

; ean ntrad \ wd) -

Ds Arrenhserd JAA, LO, at Janat at te Wak Wogan’
(orachinnedl duatdakten (Hewinepte “Wacwo wget )

aL Atos vt Ao wet Sossiy (y vphard a TA,
Paths moet pod et attempts te abled Lars Coumudl
| he Kiy [pt qo AM OAVAL QA ©

Pg -4

 

 

 
Wha aneren + Mock @ rlereot DM) onpacrollt 4
Kr Soli She eartne Clasp Cocomarn HO.) | OO wd
think Cray Jig dlivn “3 tenis than pott bs j DeTamean f
wad Noe ao pro lee

| Ayah Odd di IApLe ; Cbeues Counael took
Uaagamdioe * 7s CLANS Ye hen they tau. Ou akin An

@ Chaele. Ye foty-Hhoiramnd dollars $40,000.00)
4 Shae Passi ) ea hok wpe AD Aho ne thd
Ng Renard Wis Jaeecgrne SIO ARR LIVIA

usar en ms a foe

Whe dade ‘ Bs AAR ke Carwin one eee a as Chara

. awd (a ‘Xe » odinuatl mS Clary Late

Mf (KL ~ Khe Ar Dart x lonse COALS anda
)

. geek uty k

04.29 Wey “hy Ops Cp yaad

\

Ve unittowk Vii (Loy a (pton MAT © 1 Lume de
Lppool Rett AI Opp ne pranks Ye Aude the
AXADAAL to! he OudclLwased io ( (reiut be wat darwin Aan

becomes i ADE RA

Po .
4

 
karkien TE Lu. ~ demitatan

_dpinkiag to torditiony at Tac Dougall
wsdackiony © 1F, 18,19, Al oma 82 are not un

whack, Te L Oy oN dag eee
© Vhow. WD RO DD Op Leung diatik kad dy akg

Var chane boon hae (3) “Cone nackooes'

J
Cy uy Yo yes tn Bute. PUP, DANE YOAL

hee Vedn J TS Looe donated. » Haak aoa
ND ody ooodalia Ts UN OLQ Aa ty tower Sens
| Down Yes dollaw (55.00) Ya rena (0) Covrstidiice

© \dad TQS au Quarks yttey The qk think, (30} AML ALD
he quacks Latpio. 4d! thy aL CVA pr Bhs €
Oe Doe bar. uveuld tak inky | “Cig Heme.

ey
_& Sha Mra nu. C209 Qe am Has nat OCRULLAA * dh)

Orry aoe (3), YOU fio , (Leesa . Auuppheys ano
— Aelunll, Dean vastueted and dint pdr aFoas uy aden
. ths tof ON INNS ake Cy aver ater, Jay
. 1 Att eb Ri ALR. Cy Yr PMU . rary QO
- and’ Os Kalan SM. nplas ty tlian “4 woo.

P

 
 

© duce chy. Joenunirg C: tke CovID 4d chide i>)
-areccrs Shoe, RRL 2a Oa mite’) mask. tard than,

| Ovaeeund mane het mouth Later.

Was has Shaan wo “monk Su harnrge "as

; danerched wn dec. D-23 ‘ Qdditrunady / Gloves
1" worker House Naw Cok | wourean Yaad iy orkery
. Aihuitte oh oCAgnu coe ro RUE ols ues Ko
6 BRECON 4 .
DPrwe Pood ; Daud, Jowdey ad CLoarn the unmet:

Ae wae ANA 5 date ke thee 0) OUN0 MOPED wy jae
Arttlomant BUN MAID AY AG thane OAR, fro CALA Lio
K lon the (oiuk af PLLORy She a. Ear
WN, Kurs. Ahenao Orr oo nals mot Happenuig

OQ) .

 

 
 

Wis dy a Dail grep i paca Hy
mad ome bs 1.49. MAR AME AE dvd to Ap

~ pasting Arttlemant. of Abe Aboue oti

Other ROAD | fp ebonepes ates Liv by LUA,
ARR y (40) plus eats ald wuith HIV , wtonacls
ONAL | Y dinkokes (4 rena otha) and seals Aor
Lew pasty rath, Aswad Conte , Wx ough nt
action Eo on aemmonk Car “4d bites obrandy
aan damred pak own Rolener oi tof At Land )
aut Dhak tle enya arid * Le YUL |

—gnicald Chak fenatn AD raadenl year te
dctiantins DATE ) ky appa nk , aud Cec Ad (oma
opp US Xe ‘oe, An Wo SLUM Ke Prx MAg ppd chew} nobis vy

. oh ag tiem, the ties wh Aga. parafs Ohya qu0aTs
. Leo doe Xe datumiiv what ver ey appeal. :

Raspoith we netted
DER Rick 7 TaVeee* 179933
Via Dougall Cou ' Sarat .
(53 Fook Ptiaet  Lourté

ty .3 di ald, Cl O60%

 
[oad tte

a wey ty ¢ Cel Shot Sig Qow YOM My Zone
: iddecth Sra lld Ko She ( okey Dane rend
: yee AW QV pho yaa ve uasdt ly pen ne

ooh it Jom . the \sth olay ‘
a 4 x = AS te a posi p

ena MEL YY). C) Noid : Dan Ban th. .
—Onointant Att: ye Bevel » ACLU foundates Ae Alc cumeetient
: (Wo dhaeuman FT5 Onaluan opens

Homa ad (T OGIOS : Hoxpecd, CT. OG10S

{Terrence Lone! (| cm CT. yew:

\
\ 4
2 } . A ‘ wf
: j . £. { fos i
f a 2 fe fe J - i = “sy rt! a

 

f, :
DERRick ‘J. T AYCOR

Pay -9

 

 
 

 

 

 

 
Nasri dof 139983

Wa: - ou ali Coin chisct .
159 Gok dbl datth

 

 

 

 

 

 

 

_CT QCORO
| Veime 45,2080
Dan taal, Cra. (
ACLU Fox a wut

 

 

Aes ie) nals Diag td
patted, CT OwIOS

 

 

 

RE: MCPHERSON, CTAC. Vv CAMONT EF AL |
(iil Yo 3: 20-¢U-534 (IBA)

 

 

 

 

 

 

 

 

g ilo. Athtin ea)
in Sa AM 0 | he the car tth ammond
eal yl ke
7 3 rok x opick

 

 

 

 

 

 

Late. Tematall a. thts, te the tink corey ppiecnes am plicahed
fe tp tae
ak AALS. bey prster ke Binfield JRORO
id Ne a Vitel ureter LAA OLA Jiaherstemig pad a

“on dhinaradsall Duabe

 

 

Pot

 

 
 

 

Wh Natres ke the t Dons ol of Ae THD sanaant fo simon
“dated Ges (4, 2030 snap LAD AR Phat nals ode,
Qsa raVlcan de cesad sunchenatinuns oohak ap
lystomt ny itd prowihsinn: Unde 2300) 0h,
suchen, asa ye auf sind ts Dp parne am. 0 Loin a)
PDA mS ef Thre hos of the rettiowant, Lodcl, Ly Ann
thay AAD eae BOW Ob Rn ga ob) rae Orn 2ap Crm DsARR

bik, 3 as Chard | asos\iky Wikinckion, Ooch | the asatt.,
rose J Oidea ok wok ts. oacties actually y

aa ALL eden.

otftied oo a Rude 23 ( bd), (b)(2) (b\(3) arkion ,

wa} yO oleemeoun dey as J fonky pais ial opt our wiglits
¢, LO.

J SLAY Qe ‘). 2d, tb wD ipQA Ling 6 assay the Aaglit #S

6 al - out o| J ASCb)C3) aetioum up wel an eLoay

‘ “then AL Ol a u momar” CLORA orks.

G

a Ato db, xeod a op fy «| the paupened Sift lout

Asad Qasa the J Oe anne Lp Antonrvrcins
ie Khan df lO athonned Tin iP KIr i020, Ly o ph out

"ed. Jon dora tbire ween ; appeal, +9 she, an aac Auacd

Donated the aes ochuaek _ de, antien

pas vd sao tle os ann fd stn dash

Xue!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

|
|
!

 

a roid. Moy thet 9 th, iwliskaret Counk dn 2a
Angt ART ain saiadi don Qa aud AALS oak h rhe
sarttisauk OD ous Pinrthaals Bau the Ota.
loads Fhe ACLU oj fonmacdn.k te tle i orsted Cuvee Lhe

o2p VO Cornish Ldipahinn ok oD? vot lan Cov wphink

te Hh at Hea i maandhnein
7 oye

 

idini daly J) the DOC tn Cunaratly Losin sing thal
J The oldinttind dolimacdte dl win O00. 14 (1) thasual (9)

1 athe. Yctine 5 Geme ith yng, Quang mak paapancally

 

i LADALA of hit ALY c RAL (LALA Ai pdy Compliince

Vo os 9 dae Saseaathans Ud Conan te de- “cand y thes
Eons ra COan AA AP smite, thak * (3), NX) aul
(4) LAL Axis pS. VAD 5 hope tetas ons at loans ch fe Ae

Danan DA AAU -
Q \

 

fusthormss, Kiibisng soak higain Khan 20 le nitty

‘ke BRAS ano) Oa id oud oth gap mAAP ALS Likily Lut foagal

Tr d
ro sh 2 Oi to ot as alos 2 acbuodly
Lt Th agli d uean s dy tae ~ ty Da tae recalls oh Peter)

dy OAD « drone @ Wiac, Lolne cd ne Seid 2 pic epenscl

| te Q-
atten apt casa wastes Vouk CANALS Anta thy boc,

 

3
: wb tey jak of 6, show ae oct Wa de hs part lp
| D.. yr th

 

 

 

 

 

 

 
 

 

i Qa he J Dron. wth. Voc pole, o| pt ociacs
pinphe awn Kho 5 dob (: RU") ep ud O dna tf baad.

\
vattacel Trae smoot Sn COVID « oh, Dua windy

Sah AD,

Ane amd oly Hal aml’ Wi ahh, Densdinnticter.

Bad this poties «KA wot bya Soha

 

 

 

J eran AA AA DY
Aayeis o\ Pas dt nasa BAL phased AAA wo re oy e ga HolVvVig

1 \
Le stardice att joes avout bistable
| : Coe ee

| Selo ata onan
y SO Raya ef follbdeed ot boars “Ay, Pe, ce MsTecne sh wh BAD AAT 5
tha we Calaarasiba Alay Art he. neaphe foas aathins

Hrantad aad Se ase posi toe,
AREOLA, Inne ‘ ; hs 49 went ag ZOLA kb lb ancl J
“3 RAT oe

 

 

  

  

 

 

 

 

 

 

 

 

 

Oud J Pins del a0 cm“, UA « Dis, Rint ao 0 COLA in,
alneustts Cotstasdiei black Tren a detehony day thay

dunitad J meckces] Cheats hell

Ly vlog tous, ses dt gol AA Lurp, MGLiLAL

add ad, } e AADANIAS Ahad Li sina y

an wArhinno Crete a Koon (neme wee} CAM CIA , 1 LV a. al

5 oO meat wrChen, Camcde ade ines Cas nvaelt nan), PArssnen clereiplesed
y a Mal ALLO AA Ae AN pen At? “el, 4 neds te ptude, ae nant

fe apt ae ious a Lh pamavel
old

Pa

g

 

 

 

 

 

 

va

 

 

 

 
 

 

 

Ss, roi th a2 Aires Aenpork

Como d Duk Hols wurithout Ou. Pas

| DS aad piian on ny tie alaons , 4 rot) be ©

 

Nu0. io, O20
ret 2 AGA pLsUO t

Pane

oh ders gan tesuged plundi 4 OW OL ‘lee ot Qob, £3, Uoa04
\ 0 God

 

Wes Ie uo <P A UOUA stow Qua, \ Cawe eben ptian
Pah!

nd AS has WA.

 

 

 

 

 

 

 

i “—™~,
\
j a A :
i fide fa.
A ABLL SL LS b A) ei A

I“ TAYLOR

 

 

 

 

 

 

| FILE

 

 

 

 

 

 
